Mr. Justice del Toro
delivered the opinion of the conrt.
On April 22, 1912, the District Conrt of Ponce rendered judgment in this case against the defendant with “the costs. ” On July 31, 1912, or after the expiration of the term at which it was rendered, the plaintiff filed a motion asking the conrt to order the amendment of the judgment by inserting the words “disbursements and counsel’s fees” after the word “costs,” said words having been omitted by the secretary of the court in making the entry of the judgment. . On August 28, 1912, the court overruled the motion to amend the judgment, from which decision this appeal was taken.
In view of the foregoing facts our conclusion is that this being a case identical with that of Marvin & Jones, Inc., v. Marcelino Torres Zayas et at. (antes p. 46), the principles laid down in the opinion upon which this court based its decision in that ease should govern this.
Therefore, this appeal is dismissed and the judgment appealed from, rendered on August 28, 1912, affirmed.

Affirmed..

.Chief Justice Hernández and Justices MacLeary, Wolf and Aldrey concurred.